                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 7254
                    2 E-Mail: Josh.Aicklen@lewisbrisbois.com
                      DAVID B. AVAKIAN
                    3 Nevada Bar No. 9502
                      E-Mail: David.Avakian@lewisbrisbois.com
                    4 MICAH K. MTATABIKWA-WALKER
                      Nevada Bar No. 13731
                    5 E-Mail: Micah.Walker@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 TEL.: 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant KRAFT-SUSSMAN
                      FUNERAL SERVICE, INC.
                    9
                                               UNITED STATES DISTRICT COURT
                   10
                                                FOR THE DISTRICT OF NEVADA
                   11
                      MARGAUX AMIE, an Individual,            CASE NO. 2:18-cv-02131-GMN-VCF
                   12
                                    Plaintiff,                STIPULATION AND ORDER FOR
                   13                                         DISMISSAL WITH PREJUDICE
                             vs.
                   14
                      KRAFT-SUSSMAN FUNERAL SERVICE,
                   15 INC., and DOES 1-10, inclusive,

                   16                      Defendants.

                   17
                   18            IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

                   19 and their respective counsel of record, and upon the representation having been made

                   20 that all claims have been settled and the parties agree to dismiss this matter with
                   21 prejudice.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
&SMTHUP                 4847-5368-7982.1
ATTORNEYS AT LAW
                    1            IT IS FURTHER STIPULATED AND AGREED that the above-entitled action may
                    2 be dismissed with prejudice, each party to bear its own costs and attorney fees.
                    3 DATED this J�day of December, 2019.              DATED thi� day December, 2019.
                    4                                                  P A   TIFF IN PR�SON

                    5
                          h Cole Aicklen, Esq.                                      mie
                    6 Neva                                             PO Box 1263
                      David B. Avakian                                 Los Angeles, CA 90064
                    7 Nevada Bar No. 9502                              Plaintiff in Proper Person
                      Micah K. Mtatabikwa-Walker
                    8 Nevada Bar No. 13731
                      6385 S. Rainbow Blvd, Suite 600
                    9 Las Vegas, Nevada 89118
                      Attorneys for Defendants
                   10
                   11
                   12                                          ORDER
                   13
                          IT IS SO ORDERED.
                   14     Dated this 23
                                     _day of December, 2019.
                   15
                   16
                                                                Gloria M. Navarro, District Judge
                   17
                                                                United States District Court
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
&lMIHUP
ATTORNEYS AT LAW        4847-5368-7982.1                           2
